       Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 1 of 11 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 MARIJA ADAMS, individually, and on
 behalf of all others similarly situated,

      Plaintiff,

 v.                                                        Case No. 1:20-cv-05187

 GATESTONE & CO.
 INTERNATIONAL INC.,

      Defendant.

                                   CLASS ACTION COMPLAINT

        NOW COMES Plaintiff, MARIJA ADAMS, individually, and on behalf of all others

similarly situated, through undersigned counsel, complaining of Defendant, GATESTONE & CO.

INTERNATIONAL INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is brought pursuant to Fed. R. Civ. P. 23 by Plaintiff, individually, and

on behalf of all others similarly situated, seeking redress for Defendant’s violation(s) of the Fair

Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

        4.         MARIJA ADAMS (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided at 3618 East 107th Street, Floor 1, Chicago, Illinois 60617.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).



                                                     1
      Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 2 of 11 PageID #:2




          6.    GATESTONE & CO. INTERNATIONAL INC. (“Defendant”) is a corporation

organized and existing under the laws of the state of Delaware.

          7.    Defendant maintains a principal place of business at 1000 North West Street, Suite

1200, Wilmington, Delaware 19801.

          8.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

          9.    Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                  FACTUAL ALLEGATIONS

          10.   Plaintiff applied for a credit card with BMO Harris Bank, N.A.

          11.   Upon approval, BMO Harris Bank, N.A. mailed Plaintiff a credit card bearing an

account number ending in 7743.

          12.   Plaintiff activated this card and began using her card for personal and household

expenses.

          13.   Over time, Plaintiff made $3,644.80 in charges to this card.

          14.   However, Plaintiff’s financial situation changed, Plaintiff defaulted on payments,

and Plaintiff’s $3,644.80 balance was charged-off and referred for collection.

          15.   Plaintiff’s $3,644.80 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

          16.   Defendant mailed Plaintiff a letter, dated February 4, 2020 (the "Letter"), which

stated:




                                                 2
      Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 3 of 11 PageID #:3



                                                                             Date: February 04, 2020
                                                                            Reference # 71-12200290
                                                                         Creditor: BMO Harris Bank, N.A.
                                                                          Account #: ************7743
                                                                             Amount Owing: $3,64.80

                                       SETTLEMENT OFFER
               Dear Sir/Mme.,

               Your account has been placed with Gatestone & Co. International Inc., a collection agency.

               Gatestone & Co. International Inc. is prepared to present you with an opportunity to settle your
               account. We are ready to settle your account for only $2,733.60. Upon receipt and clearance of the
               settlement amount, your account will be settled and no further collection activities will take place.

               To take advantage of this offer, you must contact us at (866) 653-6252 to finalize this settlement.
               The payment must be received in our office within ten days from the date of this letter. This offer
               may be revoked at any time.

               This communication from a debt collector is an attempt to collect a debt. Any information obtained
               will be used for that purpose. Calls to or from our company may be monitored or recorded for quality
               assurance purposes.

               Online check payments can be made on our website at www.gatestoneco.com with the use of this
               security code 684750.

               Sincerely,
               Allyson Langbehn
               (866)653-6252

       17.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       18.     The Letter did not say “[w]e are not obligated to renew any offers provided.”

       19.     Instead, the Letter stated: “[t]he payment must be received in our office within ten

days from the date of this letter” whilst also stating “[t]his offer may be revoked at any time.”

       20.     On information and belief, however, Defendant’s “settlement offer” was perpetual;

and was likely to be “re-extended” to Plaintiff.

       21.     In other words, Defendant would have settled Plaintiff’s account for $2,733.60 at

any time.

       22.     On information and belief, Defendant did not intend to revoke their “settlement

offer” within the next ten days.

       23.     Alternatively, Plaintiff was led to believe that even if they paid $2,733.60 to

Defendant within ten days, Defendant’s offer would be revoked, Defendant would apply Plaintiff’s

                                                           3
      Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 4 of 11 PageID #:4




payment to Plaintiff’s $3,644.80 balance, and continue collection on Plaintiff’s remaining $911.20

balance.

       24.     The Letter created a false sense of urgency and sought to pressure Plaintiff into

accepting Defendant’s “settlement offer” – fearing she would have no further chance to settle her

account for less than the full amount.

                                            DAMAGES

       25.     Congress enacted the FDCPA to rein in certain "evils" associated with debt

collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),

because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15

U.S.C. § 1692(b).

       26.     To address those practices, the FDCPA imposes a "rule against trickery." Beler v.

Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke

v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's

prohibitions "keep consumers from being intimidated or tricked by debt collectors").

       27.     The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

       28.     The value of receiving truthful information about one's financial affairs—and the

ill effects of receiving misleading information—may be hard to quantify, especially where, as here,

Plaintiff did not act upon the misinformation.

       29.     But being misled in violation of an anti-trickery statute like the FDCPA is a

concrete harm nevertheless. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S.



                                                  4
      Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 5 of 11 PageID #:5




Ct. 1114, 71 L. Ed. 2d 214 (1982) (holding that a plaintiff "who has been the object of a

misrepresentation made unlawful" by federal statute suffered an injury in fact and thus had Article

III standing).

        30.      The Letter deceived Plaintiff into believing, inter alia, that once ten days passed,

she would lose the ability to satisfy her account for less than the amount owed

        31.      Concerned with having had her rights violated, Plaintiff was forced to retain

counsel; therefore, expending time and incurring attorney’s fees to vindicate her rights.

                                      CLASS ALLEGATIONS

        32.      All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        33.      Plaintiff brings this action pursuant to Fed. R. Civ. P. 23, individually, and on behalf

of all others similarly situated (“Putative Class”).

        34.      The Putative Class is defined as follows:

                 All natural persons residing in the State of Illinois (a) that received a
                 correspondence from Defendant containing similar settlement offer
                 language highlighted in Paragraph 19; (b) within the one (1) year
                 preceding the date of this complaint through the date of class certification;
                 and (c) in connection with the collection of a consumer debt owed to BMO
                 Harris Bank, N.A.

        35.      The following individuals are excluded from the Putative Class: (1) any Judge

presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, and any entity in which Defendant or their parents have a

controlling interest and their current or former employees, officers and directors; (3) Plaintiff’s

attorneys; (4) persons who properly execute and file a timely request for exclusion from the

Putative Class; (5) the legal representatives, successors or assigns of any such executed persons;




                                                    5
      Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 6 of 11 PageID #:6




and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released.

         A.     Numerosity:

         36.    Upon information and belief, Defendant mailed no less than 40 similar letters to

consumers nationwide and within the state of Illinois.

         37.    The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

         38.    Members of the Putative Class can be objectively identified from records of

Defendant to be gained in discovery.

         B.     Commonality and Predominance:

         39.    There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

         C.     Typicality:

         40.    Plaintiff’s claims are representative of the claims of other members of the Putative

Class.

         41.    Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

         D.     Superiority and Manageability:

         42.    This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         43.    The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.



                                                    6
      Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 7 of 11 PageID #:7




         44.   By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

         45.   Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

         E.    Adequate Representation:

         46.   Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         47.   Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.

         48.   Plaintiff has retained competent and experienced counsel with substantial

experience in consumer law.

                                       CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

         49.   All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                  Violation(s) of 15 U.S.C. § 1692e

         50.   Section 1692e provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section.

                       (2)       The false representation of –

                                 (A)    the character, amount, or legal status of any debt;




                                                   7
      Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 8 of 11 PageID #:8




                                (B)    any services rendered or compensation which may be
                                       lawfuly received by any debt collector for the
                                       collection of a debt.

                       (5)      The threat to take any action that cannot legally be taken or
                                that is not intended to be taken.
                       (10)     The use of any false representation or deceptive means to
                                collect or attempt to collect any debt or to obtain information
                                concerning a consumer.

       51.     Defendant violated 15 U.S.C. §§ 1692e, e(2)(A) and e(10) by using language that

implied that Plaintiff only had a limited time to take advantage of a settlement offer, when, in fact,

Defendant was likely to continue to renew their offer, and would certainly be pleased to collect

Plaintiff’s payment at any time.

       52.     Defendant’s deliberate language reinforced the idea that if Plaintiff did not act

immediately, she may lose the opportunity to do so forever. See Muha v. Encore Receivable

Mgmt., 558 F.3d 623, 629 (7th Cir. 2009) (“Confusing language in a dunning letter can have an

intimidating effect by making the recipient feel that he is in over his head and had better pay up

rather than question the demand for payment.”).

       53.     The intimidating effect was magnified in this case by the reference to revocation of

settlement offer at any time.

       54.     In Evory v. RJM Acquisitions Funding LLC, 505 F.3d 769 (7th Cir. 2007), the

Seventh Circuit noted the tension between allowing creditors to use persuasive language to recover

debts, and protecting unsophisticated consumers from “false, deceptive, or misleading

representation.” See 15 U.S.C. § 1692e(2)(A). Evory, 505 F.3d at 775-76. In other words,

creditors often use language that implies that debtors only have a limited time to take advantage

of a settlement offer, when, in fact, most creditors continue to renew their offers, and would be

pleased to collect a creditor’s money at any time. As the opinion notes, “[t]o accommodate the


                                                   8
      Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 9 of 11 PageID #:9




competing goals of the statute, we fashioned a safe harbor that would protect the consumer ‘against

receiving a false impression of his options’ while encouraging debt collectors to make settlement

offers.” Evory, 505 F.3d at 775-76. That safe harbor language is as follows: “We are not obligated

to renew this offer.”

        55.     The word “obligated” is strong and even the unsophisticated consumer will realize

tat there is a renewal possibility but that it is not assured.

        56.     Defendant violated 15 U.S.C. §§ 1692e, e(5) and e(10) through its threat to revoke

their “settlement offer” at any time.

        57.     On information and belief, Defendant did not intend to revoke their “settlement

offer” within the next ten days.

        58.     The threat is potentially deceiving as to the most basic element of the parties’

relationship – the terms of payment for the debt, namely the time in which to pay. See Al v. Van

Ru Credit Corp., 2019 U.S. Dist. LEXIS 6321, at 8-9 (E.D. Wis. Jan. 14, 2019); see also Evory

505 F.3d at 775-76.

        59.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e, e(2)(A), e(5) and e(10)

pursuant to section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who

fails to comply with any provision of [the FDCPA] with respect to any person is liable to such

person in an amount equal to the sum of -

        (1)     any actual damage sustained by such person as a result of such failure;

        (2)

                (A)     in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

        (3)     in the case of any successful action to enforce the foregoing liability, the
                costs of the action, together with reasonable attorney's fees as determined
                by the court.

                                                    9
Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 10 of 11 PageID #:10




  WHEREFORE, Plaintiff requests the following relief:

  A.    an order granting certification of the proposed class, including the designation of

        Plaintiff as the named representative, the appointment of the undersigned as Class

        Counsel, under the applicable provisions of Fed. R. Civ. P. 23;

  B.    a finding that Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(5) and e(10);

  C.    an order enjoining Defendant from additional violation(s) of 15 U.S.C. §§ 1692e,

        e(2)(A), e(5) and e(10);

  D.    an award of any actual damages sustained by Plaintiff and the Members of the

        Putative Class as a result of Defendant’s violation(s);

  E.    an award of such additional damages, as the Court may allow, but not exceeding

        $1,000.00;

  F.    an award of such amount as the Court may allow for all other class members, not

        to exceed the lesser of $500,00 or 1 per centum of the net worth of Defendant;

  G.    an award of costs of this action, together with reasonable attorney’s fees as

        determined by this Court; and

  H.    an award of such other relief as this Court deems just and proper.




                                         10
     Case: 1:20-cv-05187 Document #: 1 Filed: 09/02/20 Page 11 of 11 PageID #:11




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: September 2, 2020                           Respectfully submitted,

                                                   MARIJA ADAMS

                                                   By: /s/ Joseph S. Davidson

                                                   Joseph S. Davidson
                                                   LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                   105 South Roselle Road
                                                   Suite 203
                                                   Schaumburg, Illinois 60193
                                                   +1 847-985-1100
                                                   jdavidson@fightbills.com




                                                 11
